—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 4, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*818Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment without good cause. Claimant testified that she left her employment because she felt harassed by her supervisor and was dissatisfied with the lack of promotional advancements that the job offered. Neither claimant’s inability to get along with her supervisor (see, Matter of Ikoli [Commissioner of Labor], 249 AD2d 673) nor her dissatisfaction with promotional opportunities constitute good cause for leaving her employment (see, Matter of Pinedo [Advertising Information Sys. — Commissioner of Labor], 270 AD2d 556; Matter of Schipani [Sweeney], 232 AD2d 802). Although claimant explained that she also resigned in order to begin flight attendant training, there was no firm offer of new employment, inasmuch as future employment with the airlines was conditioned upon successful completion of the training program (see, Matter of Gillette [Commissioner of Labor], 264 AD2d 877). Claimant’s remaining contentions, to the extent that they are properly before us, have been examined and found to be lacking in merit.
Crew III, J. P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.